Boomer and Doerr, JJ. (dissenting in part).
We respectfully dissent in part. Supreme Court should have granted the motion of the City of Rochester (City) to dismiss plaintiff’s cause of action against the City for breach of contract. In passing on the validity of plaintiffs cause of action against the City, we are required to interpret two provisions of the contract between those parties.
Section 9.3.1 of the contract provides: "The Project Representative will also call to the attention of the Contractor any action which the Project Representative believes does not follow the Contract Documents. The Project Representative *1026shall have the authority to prevent the use of any material and to stop any work being done which the Project Representative believes does not conform to the Contract Documents until the question at issue can be referred to and be decided by the Project Manager.”
Section 11.3.5 provides that "Neither observations by the project manager nor inspection tests or approvals by others shall relieve the contractor from his obligation to perform the Work in accordance with the Contract Documents.”
Provisions similar to section 11.3.5 appear in most municipal construction contracts as well as in the Standard AIA Form for Construction Contracts (see, Pardue Constr. Co. v City of Toccoa, 147 Ga App 132, 248 SE2d 199; AIA Document A201, General Conditions for Contracts for Construction, 3.3.3). Those provisions have been interpreted to preclude the contractor from seeking damages from the municipality or property owner because of the failure of the municipality or owner to call defects to the attention of the contractor (see, 13 McQuillan, Municipal Corporations § 37.133, at 360; Sabo, Legal Guide to AIA Documents, at 197-198 [3d ed]).
The contractor founded his cause of action against the City on his testimony at the examination before trial that he never received the test results that showed the failure of the asphalt to meet the specifications and that he relied upon the City’s inspection forces to stop the laying of the asphalt if it did not meet the specifications. Plaintiff’s reliance upon the City to stop the work was not justified in view of section 11.3.5 of the contract, which clearly provides that neither observation by the project manager nor inspection tests shall relieve the contractor of his obligation to perform the work in accordance with the specifications. Although section 9.3.1 provides that the project representative will call to the attention of the contractor any action he believes is not in accordance with the contract documents, that provision appears in the section giving the City authority to stop the work. That section is designed for the protection of the City and is not a promise on the part of the City for the benefit of the Contractor. The effect of the decision of the majority is to nullify the effect of section 11.3.5, a result to be avoided (see, 22 NY Jur 2d, Contracts, § 221).
Further, the majority incorrectly indicates that the interpretation of the provisions of the contract is a triable issue of fact. Even where the provisions of a written contract are ambiguous, their interpretation is an issue to be decided by *1027the court as a matter of law where no extrinsic evidence bearing on interpretation is offered (Hartford Acc. & Indem. Co. v Wesolowski, 33 NY2d 169, 172). Here, there was no such extrinsic evidence offered. The past practice of the City in stopping the work when it failed to meet contract specifications has no bearing upon the interpretation of section 9.3.1 except to confirm the right of the City to stop the work. Even if it did constitute extrinsic evidence bearing upon the interpretation of section 9.3.1, there is no issue of fact to be decided by a jury because that evidence does not present a question of credibility, nor does it raise a choice among reasonable inferences to be drawn from that evidence (see, Hartford Acc. & Indem. Co. v Wesolowski, supra, at 172). (Appeal from Order of Supreme Court, Monroe County, Calvaruso, J. — Summary Judgment.) Present — Callahan, J. P., Boomer, Balio, Fallon and Doerr, JJ.